CONCURRING OPINION
Bland, Judge.
I concur in the result of this decision solely upon the ground of legislative adoption of judicial interpretation. It has always been my veiw, and is now, that the Frei Art Glass Co. case, supra, which held that a mosaic painting of high artistic quality was not a work-of art within the provision of paragraph 1449 of the Tariff Act of 1922, which paragraph not only provided for paintings in oil or water color and copies of the same but included pen and ink drawings and copies of the same, as well as etchings and engravings, was an arbitrary holding which had no support in reason or authority.
However, as is said, in substance, by the majority in the instant case, Congress has had plenty of time to reframe the provisions of this paragraph and has not done so (except in a respect not pertinent here). If the subject matter was of more common interest, no doubt it would have done so, because it leads to an absolute absurdity to deny highly artistic articles like that at bar classification as a work of art at a low rate of duty, when it is universally admitted that Congress always favors encouraging art in this country by permitting the importation of articles which are highly artistic in character either free of duty or at a low rate.
*185Were it not for the doctrine of legislative adoption of judicial interpretation, I could never agree to the classification of merchandise such as is at bar as a manufacture of glass, dutiable at 60 per centum. No one contends for a moment that it is not a work of art or that it is not a work of the fine arts. It is nowhere suggested that it is the work of the artisan or the glassmaker, or that the artist in this instance has, as in some of the decided cases, engaged in the work of the artisan. I do not recall, in my more than ten years of experience on this bench, that any article possessing more artistic merit, and more entitled to the 20 per centum rate of duty, has ever been passed upon by this court.